            Case 2:21-cv-00751-JAT--MTM Document 10 Filed 06/17/21 Page 1 of 5




        1   WO                                                                                     KM

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9    Dustin Reeder,                                 No. CV 21-00751-PHX-JAT (MTM)
       10                          Plaintiff,
       11    v.                                             ORDER
       12
             Doug Ducey, et al.,
       13
                                   Defendants.
       14
       15   I.     Background
       16          On March 23, 2021, Plaintiff Dustin Reeder and eight other prisoners filed a pro se
       17   Complaint in the Superior Court of Arizona, Pinal County, against the State of Arizona and
       18   Arizona Governor Doug Ducey. On April 20, 2021, Defendants filed a Notice of Removal,
       19   removing the action to this Court. In an April 29, 2021 Order, the Court determined
       20   removal was appropriate, severed the case into individual actions for each Plaintiff,
       21   directed the Clerk of Court to assign a new case number for each new action, and ordered
       22   the individual Plaintiffs to proceed independently.
       23          Once this case had been opened on behalf of Plaintiff Reeder, the Court entered a
       24   May 12, 2021 Order dismissing the Complaint for failure to comply with Local Rule of
       25   Civil Procedure 3.4, which requires prisoner complaints to be filed on court-approved
       26   forms, and gave Plaintiff 30 days to file an amended complaint using the required form.
       27   The following day, Plaintiff filed a Request for Status Update in which he inquired about
       28   the status of this case, expressed concern that the Attorney General was failing to provide


JDDL
            Case 2:21-cv-00751-JAT--MTM Document 10 Filed 06/17/21 Page 2 of 5




        1   him copies of filings, and claimed that he had not received a copy of the Notice of Removal.
        2   On May 19, 2021, Plaintiff filed an “Objection and Request for Clarification” (Doc. 8).
        3   II.    Request for Status Update
        4          In his Request for Status Update, Plaintiff seeks an update on the status of this case
        5   and expresses “concern[] that the Attorney General is failing to provide copies of filings
        6   with the Plaintiff.” He claims that Defendants failed to send him a copy of their Notice of
        7   Removal and notes that they did not respond to his Complaint within 20 days, as directed
        8   in the Summons. The Court will grant Plaintiff’s Request insofar as this Order provides
        9   an update on the status of this case.
       10          As noted in the Court’s May 12, 2021 Order, the Court is required to screen
       11   complaints brought by prisoners seeking relief against a governmental entity or an officer
       12   or an employee of a governmental entity. 28 U.S.C. § 1915A(a); 42 U.S.C. § 1997e(c).
       13   Because of this requirement, a defendant in such a case is not required to file an answer or
       14   other response to a complaint unless and until the Court orders him to do so. The Court
       15   has not yet ordered any Defendant to respond to the Complaint, and, as discussed above,
       16   the Complaint has been dismissed with leave to amend. If Plaintiff files a First Amended
       17   Complaint that is found by the Court to state a claim, Defendants will be ordered to respond
       18   accordingly.
       19          With regard to the Notice of Removal, it is possible this document had not yet
       20   reached Plaintiff at the time he drafted his Request, as Defendants aver that it was mailed
       21   on April 20, 2021 (Doc. 2 at 3), and security protocols often cause the prison mail system
       22   to operate more slowly than standard mail. If Plaintiff still has not received the Notice of
       23   Removal by the time he receives this Order, he should file a written notice advising the
       24   Court that additional steps to ensure effective service may be necessary.
       25   III.   Objection and Request for Clarification
       26          In his Objection and Request for Clarification, Plaintiff disputes the Court’s
       27   characterization of the initial pleading as a “Complaint” and appears to challenge the
       28   Court’s application of Local Rule of Civil Procedure 3.4, stating, “Plaintiff . . . should not
JDDL


                                                        -2-
            Case 2:21-cv-00751-JAT--MTM Document 10 Filed 06/17/21 Page 3 of 5




        1   be required now to alter the original filing merely because it was transferred to the district
        2   court.”1 Plaintiff claims there was nothing in Judge Tuchi’s severance Order about
        3   “separating [him] . . . from the original filings and forcing the Plaintiffs to come in as a
        4   ‘new’ filing.” Accordingly, he asks the Court to “treat this case as an existing case, and
        5   not [as] a new filing, and allow the Petition for Redress of Grievances to stand as Congress
        6   intended.”
        7          The Court will construe Plaintiff’s filing as a Motion for Reconsideration. Motions
        8   for reconsideration should be granted only in rare circumstances. Defenders of Wildlife v.
        9   Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for reconsideration is
       10   appropriate where the district court “(1) is presented with newly discovered evidence, (2)
       11   committed clear error or the initial decision was manifestly unjust, or (3) if there is an
       12   intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah County v. ACandS,
       13   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be used for the purpose
       14   of asking a court “‘to rethink what the court had already thought through – rightly or
       15   wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above the Belt, Inc. v.
       16   Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)).               A motion for
       17   reconsideration “may not be used to raise arguments or present evidence for the first time
       18   when they could reasonably have been raised earlier in the litigation.” Kona Enters., Inc.
       19   v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).            Nor may a motion for
       20   reconsideration repeat any argument previously made in support of or in opposition to a
       21
                   1
       22            Plaintiff also reiterates that Defendants failed to serve him with a copy of the
            Notice of Removal before they filed it, stating that while he “would not [have] had any
       23   objection” to removal, it would have been “proper legal procedures” for Defendants to
            have served him in accordance with Rule 5 of the Federal Rules of Civil Procedure.
       24   Defendants were not required to serve Plaintiff with advance notice of their Notice of
            Removal. See Fed. R. Civ. P. 5; 28 U.S.C. § 1446(d). And, as noted in the Court’s May
       25   12 Order, Defendants aver that they mailed a copy of the Notice of Removal to Plaintiff on
            April 20, 2021, the day it was filed.
       26           Although Plaintiff does not object to removal, it is worth noting that a state court
       27   defendant has an absolute right to remove to federal court any civil action brought in the
            state court over which the federal district courts would have original jurisdiction. 28 U.S.C.
       28   § 1441(a). Had Plaintiff wished to avoid removal, he could have relied exclusively on state
            law when asserting his claims. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (a
JDDL
            plaintiff “may avoid federal jurisdiction by exclusive reliance on state law”).

                                                        -3-
            Case 2:21-cv-00751-JAT--MTM Document 10 Filed 06/17/21 Page 4 of 5




        1   motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
        2   Ariz. 2003). Mere disagreement with a previous order is an insufficient basis for
        3   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
        4   1988).
        5            First, any distinction Plaintiff attempts to draw between a complaint and a “petition
        6   for redress” is misguided. This action was filed in state court as a civil action seeking relief
        7   from purportedly unlawful conditions of confinement. As a result, it was filed herein as a
        8   civil action challenging prison conditions and was thereafter properly construed as an
        9   action brought pursuant to 42 U.S.C. § 1983. Badea v. Cox, 931 F.2d 573, 574 (9th Cir.
       10   1991) (civil rights action is the proper method for challenging conditions of confinement
       11   (citing Preiser v. Rodriguez, 411 U.S. 475, 484 (1973))). If Plaintiff wishes to file any
       12   other type of action (e.g., a petition for post-conviction relief or motion for compassionate
       13   release in his underlying criminal case), he is free to do so.
       14            Second, to the extent Plaintiff is arguing that this District’s Local Rules of Civil
       15   Procedure (“Local Rules”) do not apply to removed actions, this argument runs contrary to
       16   the spirit of those Rules and to clear language therein contemplating application to removed
       17   actions. See, e.g., LRCiv 3.6; cf. Fed. R. Civ. P. 81(c)(1) (providing that a court can require
       18   a plaintiff to replead in a removed case). Insofar as Plaintiff is arguing for an exemption
       19   solely from Local Rule 3.4, his position is not supported by the text of that Rule, which
       20   expressly contemplates the dismissal of actions that have already been filed in
       21   contravention of the local or federal requirements for actions filed by incarcerated persons.
       22            Finally, to the extent Plaintiff claims that the severance Order did not contemplate
       23   a “separation” of Plaintiff from his initial pleading, he is incorrect. In the April 29, 2021
       24   Order, Judge Tuchi expressly ordered the original Plaintiffs to “proceed independently
       25   from this point on,” and the Court’s May 12 Order explicitly directed Plaintiff to file an
       26   amended complaint that “include[s] only his claims for relief.” (Doc. 6 at 2). Plaintiff has
       27   not been separated from his own causes of action, only those of the other prisoners whom
       28   Plaintiff is prohibited from representing. See Johns v. County of San Diego, 114 F.3d 874,
JDDL


                                                         -4-
            Case 2:21-cv-00751-JAT--MTM Document 10 Filed 06/17/21 Page 5 of 5




        1   876 (9th Cir. 1997) (quoting C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697
        2   (9th Cir. 1987)).
        3             Having reviewed the Complaint (Doc. 2-1 at 17-57), the May 12, 2021 Order
        4   dismissing the Complaint (Doc. 6), and the Objection and Motion for Clarification, the
        5   Court finds no basis to reconsider its decision. The Objection and Motion for Clarification
        6   will therefore be denied.
        7   IV.       Warnings
        8             A.     Address Changes
        9             Plaintiff must file and serve a notice of a change of address in accordance with Rule
       10   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
       11   relief with a notice of change of address. Failure to comply may result in dismissal of this
       12   action.
       13             B.     Possible Dismissal
       14             If Plaintiff fails to timely comply with every provision of this Order, including these
       15   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
       16   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
       17   to comply with any order of the Court).
       18   IT IS ORDERED:
       19             (1)    Plaintiff’s Motion for Status (Doc. 7) is granted to the extent this Order
       20   informs Plaintiff of the status of this case and is denied with respect to all other relief
       21   requested.
       22             (2)    Plaintiff’s “Objection and Request for Clarification” (Doc. 8), construed as
       23   a Motion for Reconsideration, is denied.
       24             (3)    Plaintiff has 30 days from the date this Order is filed to file a first amended
       25   complaint in compliance with the Court’s May 12, 2021 Order and this Order.
       26             Dated this 17th day of June, 2021.
       27
       28
JDDL


                                                           -5-
